       Case 2:13-cr-00324-JAM-CKD Document 53 Filed 11/19/20 Page 1 of 4


                            UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF CALIFORNIA

 UNITED STATES OF AMERICA
                                                          Case No. 2:13-CR-00324

                                                          ORDER ON MOTION FOR
 v.                                                       SENTENCE REDUCTION UNDER
                                                          18 U.S.C. § 3582(c)(1)(A)

                                                          (COMPASSIONATE RELEASE)
 REEVE JOSEPH KNOPES


        Upon motion of X the defendant          the Director of the Bureau of Prisons for a

reduction in sentence under 18 U.S.C. § 3582(c)(1)(A), and after considering the applicable

factors provided in 18 U.S.C. § 3553(a) and the applicable policy statements issued by the

Sentencing Commission,

IT IS ORDERED that the motion is:

      GRANTED

           The defendant’s previously imposed sentence of imprisonment of              is reduced to

       . If this sentence is less than the amount of time the defendant already served, the sentence

is reduced to a time served; or

            Time served.

        If the defendant’s sentence is reduced to time served:

                      This order is stayed for up to fourteen days, for the verification of the

                       defendant’s residence and/or establishment of a release plan, to make

                       appropriate travel arrangements, and to ensure the defendant’s safe

                       release. The defendant shall be released as soon as a residence is verified,

                       a release plan is established, appropriate travel arrangements are made,
Case 2:13-cr-00324-JAM-CKD Document 53 Filed 11/19/20 Page 2 of 4


                 and it is safe for the defendant to travel. There shall be no delay in

                 ensuring travel arrangements are made. If more than fourteen days are

                 needed to make appropriate travel arrangements and ensure the

                 defendant’s safe release, the parties shall immediately notify the court and

                 show cause why the stay should be extended; or

               There being a verified residence and an appropriate release plan in place,

                 this order is stayed for up to fourteen days to make appropriate travel

                 arrangements and to ensure the defendant’s safe release. The defendant

                 shall be released as soon as appropriate travel arrangements are made and

                 it is safe for the defendant to travel. There shall be no delay in ensuring

                 travel arrangements are made. If more than fourteen days are needed to

                 make appropriate travel arrangements and ensure the defendant’s safe

                 release, then the parties shall immediately notify the court and show cause

                 why the stay should be extended.

     The defendant must provide the complete address where the defendant will reside

upon release to the probation office in the district where they will be released because it

was not included in the motion for sentence reduction.

     Under 18 U.S.C. § 3582(c)(1)(A), the defendant is ordered to serve a “special term”

of      probation or     supervised release of         months (not to exceed the unserved

portion of the original term of imprisonment).

            The defendant’s previously imposed conditions of supervised release apply to

         the “special term” of supervision; or

            The conditions of the “special term” of supervision are as follows:


                                            2
       Case 2:13-cr-00324-JAM-CKD Document 53 Filed 11/19/20 Page 3 of 4


               

           The defendant’s previously imposed conditions of supervised release are unchanged.

           The defendant’s previously imposed conditions of supervised release are modified as

       follows:



    DEFERRED pending supplemental briefing and/or a hearing. The court DIRECTS the

United States Attorney to file a response on or before        , along with all Bureau of Prisons

records (medical, institutional, administrative) relevant to this motion.

    DENIED after complete review of the motion on the merits.

           FACTORS CONSIDERED (Optional)

       While Defendant's age and obesity taken together with the significant COVID-19

outbreak at FCC Lompoc might constitute an extraordinary and compelling reason for his

release, Defendant must also demonstrate that "he is not a danger to the safety of any other

person or to the community, as provided in 18 U.S.C § 3142(g)." USSG § 1B1.13. Defendant

has not made that showing. Defendant is presently serving time for a drug trafficking offense

after 131 grams of 100% pure methamphetamine was discovered in a hidden compartment in his

car. Opp'n, ECF No. 51 at 2. At the time of sentencing, Defendant had a significant criminal

history, including prior criminal convictions for domestic violence, threatening a witness,

burglary, and child cruelty. Id. Further, while in custody, Defendant has received five

disciplinary violations, including one for assaulting another inmate. Id. As the government

argues, "[n]othing about the COVID-19 pandemic reduces the defendant's danger or reduces the

appropriateness of the sentence originally imposed in this case." Id. The Court therefore finds

that Defendant is ineligible for compassionate release.


                                                  3
       Case 2:13-cr-00324-JAM-CKD Document 53 Filed 11/19/20 Page 4 of 4


           DENIED WITHOUT PREJUDICE because the defendant has not exhausted all

administrative remedies as required in 18 U.S.C. § 3582(c)(1)(A), nor have 30 days lapsed since

receipt of the defendant’s request by the warden of the defendant’s facility.

IT IS SO ORDERED.

Dated: 11/18/20


                                                     UNITED STATES DISTRICT JUDGE




                                                 4
